Title: Thomas Bingham to Thomas Jefferson, 7 October 1816
From: Bingham, Thomas
To: Jefferson, Thomas


          
            May it please Your Excellency,
            Anville, Lebanon County, Octr 7th 1816.
          
          The writer of this was a Soldier in the Army of the United States, was enlisted under the command of Captain Evans & Lieutenant Luthar Scott in the 2nd Corps of heavy Artillery on the 5th day of February 1813 and remained in the Service until the 18th day of August 1815. I made application for my discharge to Major Nourse who got my papers and retains them until the present. I was under the necessity of applying to the Civil Authority for the same—before I could obtain it, and after a Severe examination
			 & strict scrutiny they could not find that I was enlisted for a longer term than five years or during the War. I served for nine Months under the Command of Major Robert D Deau Topographical Engineer, returned from the Pea patch to Fort Mifflin where I did duty until I obtained my clearance from the Civil Authority.—Major Robert Deau can and will certify for my good behaviour during the time I was under his Command. I never received more than one payment during the term of my Service. there remains due to me fifteen months and eighteen
			 days pay due to me from the United States.—My reliance & confidence is placed in your Excellency that you will exert your influence in behalf of a poor Soldier who has a wife and Small family to support I have the honor to be
          
             Your Excellencies  devot Servant
            Thomas Bingham.
          
        